UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-4085


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ERIC MARSHALL,

                 Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:15-cr-00010-IMK-JSK-1)


Submitted:   August 20, 2015                 Decided: August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Charles T. Berry, Fairmont, West Virginia, for Appellant. Shawn
Angus Morgan, Assistant United States Attorney, Clarksburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pursuant to a written plea agreement, Eric Marshall pled

guilty to possession of a prohibited object-heroin, in violation

of     18    U.S.C.    § 1791(a)(2),       (b)(1)       (2012).       The   parties

stipulated in the plea agreement to a 24-month sentence.                           See

Fed.    R.   Crim.     P.   11(c)(1)(C).        The   district     court    accepted

Marshall’s guilty plea pursuant to the agreement and sentenced

him to the stipulated sentence.            Marshall appealed.

       Marshall’s counsel has filed a brief pursuant to Anders v.

California,      386    U.S.   738    (1967),    stating    that    there    are    no

meritorious      grounds       for    appeal,     but     advancing    claims       of

ineffective      assistance      of    trial     counsel     and    prosecutorial

misconduct.

       It is well established that a defendant may raise [a]
       claim of ineffective assistance of counsel in the
       first instance on direct appeal if and only if it
       conclusively appears from the record that . . .
       counsel   did    not  provide   effective  assistance.
       Otherwise, [he] must raise [his] claim in the district
       court by a collateral challenge pursuant to 28 U.S.C.
       § 2255 [(2012)].

United States v. Galloway, 749 F.3d 238, 241 (4th Cir. 2014)

(citation and internal quotation marks omitted).                      Because the

record does not conclusively establish ineffective assistance of

counsel, we conclude that Marshall should raise these claims, if

at all, in a § 2255 motion.




                                         2
     Regarding his claims of prosecutorial misconduct, Marshall

argues that the Government should have weighed and laboratory-

tested the heroin.        The heroin was field-tested and confirmed to

be heroin, Marshall admitted under oath that it was heroin, and

he was charged, convicted, and sentenced without regard to drug

weight.     We find no support in the record for his claims of

prosecutorial misconduct.

     In    accordance     with    Anders,    we    have    reviewed   the    entire

record in this case and have found no meritorious issues for

appeal.     Accordingly, we affirm Marshall’s conviction.                   Because

Marshall’s       agreed-upon    sentence     was   imposed    pursuant      to    Rule

11(c)(1)(C), it is not reviewable.                  See 18 U.S.C. § 3742(a)

(2012); United States v. Calderon, 428 F.3d 928, 932 (10th Cir.

2005).     Thus, we dismiss the appeal as to the sentence and we

affirm the judgment in all other respects.

     This    court      requires      that   counsel      inform    Marshall,      in

writing,    of    the   right    to   petition     the    Supreme   Court    of   the

United States for further review.                If Marshall requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Marshall.                     We dispense

with oral argument because the facts and legal contentions are



                                         3
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                    AFFIRMED IN PART; DISMISSED IN PART




                                     4